Citation Nr: 0908090	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a forehead 
laceration.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for right and left knee 
disabilities.

4.  Entitlement to service connection for ovary disability.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to September 
1992.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied entitlement to service connection for 
bilateral ovary condition, diabetes mellitus, hypertension, 
migraine headaches, bilateral knee condition, and back 
condition (pain).  This matter also arises from a February 
2005 rating decision wherein the RO denied entitlement to 
service connection for a forehead laceration.  

The Veteran presented testimony at a personal video 
conference hearing in January 2009 before the undersigned 
Acting Veterans Law Judge.  A copy of the hearing transcript 
was attached to the claims file.

The issues of entitlement to service connection for a low 
back disability, bilateral knee disability, ovary disability, 
diabetes mellitus, hypertension and migraine headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDING OF FACT

At a Board hearing in January 2009, prior to a promulgation 
of a decision in the appeal, the Veteran withdrew her appeal 
on the issue of entitlement to service connection for a 
forehead laceration.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of entitlement to service connection for 
a forehead laceration have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Forehead laceration

The Board finds that the criteria for withdrawal of a 
substantive appeal by the Veteran on the issue of entitlement 
to service connection for a forehead laceration have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 
(2008).  Appeal withdrawals must be in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2008).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2008).

At a January 2009 video conference hearing before the 
undersigned, the Veteran withdrew her appeal as to the issue 
of entitlement to service connection for a forehead 
laceration.  There remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to the issue of 
entitlement to service connection for a forehead laceration, 
and it is hereby dismissed.


ORDER

The appeal on the issue of entitlement to service connection 
for a forehead laceration is dismissed.


REMAND

At her personal video conference hearing in January 2009 the 
Veteran testified that she never received notice of a VA 
examination scheduled in February 2004.  She testified that 
if a VA examination were necessary she would report for one.  

The Veteran also wrote in May 2005 that she had checked with 
Lister Hill Health Center as her file did not show that VA 
had received records from that private medical facility.  The 
reply to VA in April 2004 indicated that her chart had been 
purged and the last visit was in 1996.  The Veteran stated 
her records were kept at another holding area and another 
authorization form would be needed to release them.  The 
Veteran should be provided the opportunity to submit an 
authorization form and identifying information for VA to 
request her records from Lister Hill Health Center.

The Veteran asserts that she injured her low back in service.  
Service treatment records show she sought treatment on 
several occasions for complaints of low back pain, variously 
diagnosed as low back pain, mechanical low back pain, low 
back syndrome and back strain.  At the January 2009 hearing, 
she testified that she suffered a back injury in service in 
the summer of 1987 when she rolled down a hill and landed on 
her entrenching tool.  She reported that since service she 
has continued to have problems with her back.  

The Board finds a VA examination necessary to determine if 
the Veteran's claimed back disability is related to or had 
its onset during service.  In this regard, the third prong of 
38 C.F.R. § 3.159(c)(4) requires a VA examination to address 
the etiology of a disability when the veteran seeking service 
connection meets the low threshold requirement that 
indicates" that the claimed disability or symptoms may be 
associated with service.  Locklear v. Nicholson, 20 Vet. App. 
410 (2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, the Veteran's statements and testimony 
indicate that her low back symptoms may be related to 
service.  The absence of a medical opinion addressing this 
issue requires an examination.

The Veteran also testified that a bilateral knee disability 
first developed during basic training in service when she had 
to start running.  She sought treatment in service, received 
a knee brace and medication, and was placed on a profile not 
to do running.  Service treatment records show the Veteran 
sought treatment in service for bilateral chrondromalacia and 
mild subluxating patella.  She had been placed on a profile.  
At a quadrennial examination in 1993 for the U. S. Army 
Reserve, the Veteran gave a history of her knees bothering 
her during her entire military career.  She testified that 
for her present bilateral knee disability, she has been 
following the advice of previous doctors.  Here, the 
Veteran's statements and testimony indicate that her 
bilateral knee symptoms may be related to service.  The 
absence of a medical opinion addressing this issue requires 
an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Veteran claims that her current headaches are related to 
service.  She testified that in the fall of 1986 when she was 
in transition, on leave on her way to Korea, she was in an 
altercation and struck with a bottle across her face.  She 
was taken to the emergency room at Maxwell Air Force Base for 
treatment and a couple of weeks later she reported to her 
duty station in Korea.  Service treatment records show that 
in November 1986 the Veteran was seen in an emergency room 
after having been hit in the face with a broken bottle during 
a fight.  She complained of cuts on her face without 
headaches or dizziness, just numbness.  In December 1986 she 
complained of approximately five episodes of headaches since 
the November 1986 incident.  In March 1987 she complained of 
chronic frontal headaches since November 1986 when hit in the 
head with a bottle by her sister.  A skull series noted no 
significant abnormality.  A CT scan revealed no evidence of 
ventriculomegaly, mass, mass effect or abnormally enhancing 
lesion.  The assessment was chronic headaches with no obvious 
neurological deficit.  In April 1987 she didn't notice 
persistent dull headaches as much.  A June 1988 entry noted a 
history of intermittent headaches since head trauma in 
November 1986 controlled with medication.  Subsequent 
assessments were post concussion headaches/vascular, 
headaches/post concussion/tension, post concussion vs. 
vascular and frontal headaches, migraine.  At a June 1993 
Army Reserve examination a history of migraine headaches was 
noted.  VA outpatient treatment records show complaints of 
headaches variously diagnosed as migraine headaches, sinus 
headaches, and menstrual migraines.  It does not appear that 
a line of duty determination is contained in the claims file 
regarding the November 10, 1986, altercation resulting in a 
blow to the head of the Veteran.  It is possible that there 
was a line of duty investigation and a request for documents 
pertaining to a line of duty determination should be made 
from the appropriate service department pertaining to the 
Veteran.  In addition, the absence of a medical opinion 
addressing the issue of headaches requires an examination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran further testified that her bilateral ovary 
condition, diabetes type 2 and hypertension are interrelated 
and began in 1991 or thereabout when she was stationed in 
Germany.  She stopped having monthly cycles, started gaining 
weight, and had sleep problems.  She went a whole year 
without a cycle.  The reason could not be found and she was 
not sent to a specialist.  She returned to the United States 
and was discharged in South Carolina after only two days so 
she did not have time to follow up while still in active 
service.  A VA doctor told her that the diabetes and the 
hypertension were more likely related to her ovary disease.  

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as diabetes mellitus and 
hypertension, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2008).

Service treatment records show that an ultrasound in April 
1988 revealed many small cysts of the ovaries with minimal 
enlargement of the left ovary which were probably physiologic 
cysts.  There was a small leiomyoma of the anterior body of 
the uterus.  Review of the abdomen radiographs suggested that 
a soft tissue mass seen on the films may have been distended 
bladder.  At the June 1993 Reserve examination, the Veteran 
related having or having had high or low blood pressure, 
weight gain/loss, had a change in menstrual pattern, had 
dizziness, fainting spells, and tumor in addition to other 
symptoms.  A VA outpatient record in April 1999 noted that 
the Veteran had been diagnosed with polycystic ovary syndrome 
at VA Birmingham a few months earlier.  At a May 2000 VA 
outpatient appointment, the Veteran reported having been 
diabetic since 1993.  Here, the Veteran's statements and 
testimony indicate that her claimed ovary disorder, diabetes 
and hypertension may be related to service.  Thus, a VA 
examination is necessary to determine if those disabilities 
are related to or had onset during service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Secure VA outpatient treatment records 
for the claimed disabilities from January 
2005 to the present. 

2.  After securing the necessary 
authorization and identifying information 
from the Veteran, including any 
information about the holding facility 
where her records are kept, request her 
medical records from Lister Hill Health 
Center in Montgomery, Alabama.   

3.  The RO should schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of her claimed low 
back disability.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should indicate 
in the examination report that the claims 
file was reviewed.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that a currently diagnosed low back 
disability, if shown, is related to 
service or an incident in service.  In 
doing so, the examiner must acknowledge 
the Veteran's report of a continuity of 
symptoms since service.  The rationale for 
the opinion must be provided.

4.  The RO should schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of her claimed 
bilateral knee disability.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
indicated studies should be performed and 
all findings should be reported in detail.  
The examiner should render an opinion as 
to whether it is at least as likely as not 
that a currently diagnosed bilateral knee 
disability, if shown, is related to 
service or an incident in service.  In 
doing so, the examiner must acknowledge 
the Veteran's report of a continuity of 
symptoms since service.  The rationale for 
the opinion must be provided.

5.  The RO should request a line of duty 
determination for the November 10, 1986, 
incident when the Veteran was hit on the 
face with a broken bottle during a fight 
and sought treatment for lacerations at 
the Emergency Room, U. S. Air Force 
Regional Hospital at Maxwell.   

6.  The RO should schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of her claimed 
headache disability.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should indicate 
in the examination report that the claims 
file was reviewed.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that a currently diagnosed headache 
disability, if shown, is related to 
service, an incident in service, or to a 
type of headache diagnosed in service.  In 
doing so, the examiner must acknowledge 
the Veteran's report of a continuity of 
symptoms since service.  The rationale for 
the opinion must be provided.

7.  The RO should schedule the Veteran for 
an appropriate VA examination(s) to 
determine the nature and etiology of her 
claimed ovary disability, diabetes 
mellitus and hypertension.  The claims 
folder must be made available to and be 
reviewed by the examiner(s) in conjunction 
with the examination.  The examiner(s) 
should indicate in the examination report 
that the claims file was reviewed.  All 
indicated studies should be performed and 
all findings should be reported in detail.  

The examiner(s) should opine whether it is 
at least as likely as not that a currently 
diagnosed ovarian disability, diabetes 
mellitus, and hypertension, if shown, are 
related to service, or an incident in 
service.  The examiner(s) should also 
address whether the Veteran's diabetes 
mellitus and hypertension are related to 
her ovarian disorder shown in April 1999 
as polycystic ovary syndrome, a metabolic 
dysfunction.  In doing so, the examiner(s) 
must acknowledge the Veteran's report of 
claimed symptoms shown in service or 
within the presumptive period and 
continuity of symptoms since service.  The 
rationale for the opinion(s) must be 
provided.

8.  Then, the RO should adjudicate the 
Veteran's claim.  If any benefit sought on 
appeal is not granted, the RO should issue 
a supplemental statement of the case and 
provide the Veteran and her representative 
an opportunity to respond.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


